Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims status
In the amendment filed on January 26, 2021, claims 1-10, 12-14 and 21 have been amended.  Therefore, claims 1-21 are currently pending for examination.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Examiner’s Amendments to Claims 1, 11, 13 and 14 were authorized by Edgar R. Cataxinos during the examiner-initiated interview conducted on February 26, 2021.

Amendments to the claims: 
1. 	(Currently Amended) A diagnostic system for animal carcass processing, comprising:
an artificial animal carcass;

a display operably coupled with the at least one sensor; 
wherein the at least one sensor is configured to measure one or more selected parameter(s) to be displayed on the display; and
a bladder inside the artificial animal carcass configured to be filled with a fluid so that the weight of artificial carcass is approximately the same as the weight of a real carcass to be processed.

11. (Canceled)
13. (Canceled)

14. 	(Currently Amended)       A method of analyzing the effectiveness of a food processing system comprising:
providing a diagnostic system, comprising:
             an artificial animal carcass;
            a bladder inside the artificial animal carcass configured to be filled with a fluid so that the weight of artificial carcass is approximately the same as the weight of a real carcass to be processed;
            at least one sensor located under an exterior surface and within the artificial animal carcass or located in contact with and on an exterior surface of the artificial animal carcass; and 

            wherein the sensor is configured to measure one or more selected parameter(s) on the surface of the artificial animal carcass to be displayed on the display; 
advancing the diagnostic system through a processing station; and
measuring a selected parameter on the exterior surface of the artificial animal carcass.

Allowable Subject Matter
Claims 1-10, 12 and 14-21 are allowed.
The following is an examiner's statement of reasons for allowance: 
Regarding claims 1 and 14, the prior art of record does not sufficiently teach or suggest the claimed limitations in their entirety such as “a bladder inside the artificial animal carcass configured to be filled with a fluid so that the weight of artificial carcass is approximately the same as the weight of a real carcass to be processed” in combination with “at least one sensor located under an exterior surface and within the artificial animal carcass or located on and in contact with and on an exterior surface of the artificial animal carcass” and “the at least one sensor is configured to measure one or more selected parameter(s) to be displayed on the display”.
Regarding claims 2-10, 12 and 15-21, the claims are found allowable due to their dependence upon an already allowed claim and lacking any technical errors.
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nay Tun whose telephone number is (571)270-7939.  The examiner can normally be reached on Mon-Thurs from 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Nay Tun/Primary Examiner, Art Unit 2687